Case 0:17-cv-60533-JEM Document 154-2 Entered on FLSD Docket 02/11/2019 Page 1 of 11



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                        Case No.: 17-60533-CIV-Martinez-Otazo-Reyes


     RODNEY SCOTT PATTERSON,

           Plaintiff,

     vs.
                                                   Plaintiff’s Responses to
     AMERICAN AIRLINES, INC., a                    Defendant’s Request for
     Delaware corporation,                         Production

           Defendant.
                                           /

           1.     All documents referred to in your Rule 26 Initial Disclosures.

           RESPONSE: Please see documents provided with this response, Bates

     Numbered Patterson_00001-_000047; Patterson_Knippa_00001-_00257;

     Patterson_Caddy_00001-00593.

           2.     All documents referenced or relied upon in your answers to the

     First Set of Interrogatories.

           RESPONSE: Please see documents provided with this response, Bates

     Numbered Patterson_00001-_000047; Patterson_Knippa_00001-_00257.

           3.     All documents provided to or received from any person who (sic)

     you identified in your Rule 26 Initial Disclosures that concern any subject

     matter addressed in the Complaint.




aa
pa   The Amlong Firm ! 500 Northeast Fourth Street !   Fort Lauderdale, FL 33301   !   954.462.1983
Case 0:17-cv-60533-JEM Document 154-2 Entered on FLSD Docket 02/11/2019 Page 2 of 11



          RESPONSE: Please see documents provided with this response, Bates

    Numbered Patterson_00001-_000047; Patterson_Knippa_00001-_00257

          4.     All documents that support, rebut, or referenced the claims and

    allegations in the Complaint.

          RESPONSE: Please see documents provided with this response, Bates

    Numbered Patterson_00001-_000047; Patterson_Knippa_00001-_00257;

    Patterson_Caddy_0001-00593.

          5.     All documents constituting, reflecting, or referencing the content of

    any communication between you and any other person (other than your

    attorneys in this litigation), including any current of former employee of

    American, concerning the allegations in the Complaint.

          RESPONSE: Please see documents provided with this response, Bates

    Numbered Patterson_00001-_000047; Patterson_Knippa_00001-_00257.

          6.     All recordings or transcriptions that reflect conversations with, or

    statements by, any employees or representatives of American that relate to the

    allegations in the Complaint.

          RESPONSE: Please see audio provided with this response labeled

    “Patterson Audio Recording.”

          7.     All documents that reference or relate to the complaint filed with

    the Department of Labor’s Veterans’ Employment and Training Service (“VETS”)

    that is referenced in Paragraphs 1, 6, and 39-40 of the Complaint, including the

    VETS complaint and the March 1 notification referenced in Paragraph 6 of the

    Complaint.



                                                                          Page 2 of 11
Case 0:17-cv-60533-JEM Document 154-2 Entered on FLSD Docket 02/11/2019 Page 3 of 11



          RESPONSE: Please see documents provided with this response, Bates

    Numbered Patteson_00015-_00034. Plaintiff has also requested his file VETS

    complaint through the Freedom of Information Act and will provide that on

    receipt of same.

          8.      All documents that reference or relate to the investigation and

    hearing conducted by American’s Human Resources Department, referenced in

    Paragraphs 14 and 15, regarding an alleged incident between Plaintiff and

    American Captain Glenn Whitehouse.

          RESPONSE: Please see documents provided with this response, Bates

    Numbered Patterson_00001-_00035.

          9.      All documents that reference or relate to the APA “professional

    standards” investigation, referenced in Paragraph 14 of the Complaint,

    regarding an alleged incident between Plaintiff and American Captain

    Whitehouse.

          RESPONSE: None.

          10.     All documents that constitute or reference charges or complaints

    filed with APA by Plaintiff against Captain Whitehouse, including charges under

    Article 7 of the APA Constitution.

          RESPONSE: Responsive documents will be provided, to wit, Charge

    Sheet relating to Whitehouse’s Union Membership.

          11.     A completed and executed copy of the Authorization for Release of

    Records, attached to these Requests as Exhibit A, for each medical practitioner




                                                                         Page 3 of 11
Case 0:17-cv-60533-JEM Document 154-2 Entered on FLSD Docket 02/11/2019 Page 4 of 11



    (including, without limitation, psychologists or neurologists) that you have

    received consultation, evaluation, or treatment from since January 1, 2014.

          RESPONSE: Documents will be provided subject to execution of

    forthcoming mutual Confidentiality Agreement.

          12.     All documents that reference or relate to any consultation,

    evaluation, or treatment from a medical practitioner (including, without

    limitation, psychologists or neurologists) that you have received since January

    1, 2014.

          RESPONSE: Documents will be provided subject to execution of

    forthcoming mutual Confidentiality Agreement. See also

    Patterson_Knippa_00001-_00257.

          13.     All documents that constitute or reference application materials for

    your FAA medical certifications from 2014 to the present, including any FAA

    8500 forms.

          RESPONSE: Documents that may be responsive to this request include

    those Bates Numbered Patterson_Knippa_00001-_00257;

    Patterson_Caddy_00001-_00593. Upon information and believe, Defendant is

    in possession of these records; discovery is ongoing and Plaintiff will

    supplement this response as documents are received.

          14.     All records related to any examination you have received from an

    Aviation Medical Examiner in connection with an FAA medical application from

    2014 to the present.




                                                                          Page 4 of 11
Case 0:17-cv-60533-JEM Document 154-2 Entered on FLSD Docket 02/11/2019 Page 5 of 11



          RESPONSE: Documents that may be responsive to this request include

    those Bates Numbered Patterson_Knippa_00001-_00257;

    Patterson_Caddy_00001-_00593.

          15.   All documents provided by Plaintiff to John D. Hastings, M.D.

          RESPONSE: Documents that may be responsive to this request include

    those Bates Numbered Patterson_Knippa_00001-_00257.

          16.   All documents provided by Plaintiff to Gary G. Kay, Ph.D.

          RESPONSE: None.

          17.   All documents provided by Plaintiff to Dr. Glenn R. Caddy.

          RESPONSE: Documents that may be responsive to this report include

    those Bates Numbered Patterson_Caddy_00001-_00593.

          18.   All documents that reference or relate to Plaintiff’s military service

    in Washington D.C. in September 2015.

          RESPONSE: Please see documents provided with this response, Bates

    Numbered Patterson_00001-00002; Patterson_00037.

          19.   All documents supporting, rebutting, or otherwise relating to the

    allegations in Paragraph 12 of the Complaint that Plaintiff “flew to Washington

    D.C., September 22 to work at the Pentagon and to attend the reception as a

    representative of the Army.”

          RESPONSE: Please see documents provided with this response, Bates

    Numbered Please see documents provided with this response, Bates Numbered

    Patterson_00001-00002; Patterson_00037.




                                                                          Page 5 of 11
Case 0:17-cv-60533-JEM Document 154-2 Entered on FLSD Docket 02/11/2019 Page 6 of 11



          20.    All documents supporting, rebutting, or otherwise relating to the

    allegations in Paragraphs 24 and 25 of the Complaint regarding alleged

    communications by Captain Mark Cronin.

          RESPONSE: None

          21.    All documents supporting, rebutting, or otherwise relating to the

    allegations in Paragraphs 26 and 29(g) of the Complaint.

          RESPONSE: Please see documents provided with this response, Bates

    Numbered Patterson_Knippa_00001-00257.

          22.    All documents supporting, rebutting, or otherwise relating to the

    allegations in Paragraph 29 of the Complaint that Plaintiff “going on active duty

    so that he could represent the U.S. Army at the White House reception for the

    Pope was a motivating factor” for American’s alleged actions set forth in

    subparts (a) - (g) of Paragraph 29 of the Complaint.

          RESPONSE: Documents that may be responsive to this request include

    those Bates Numbered Patterson_Caddy_00001-00593;

    Patterson_Knippa_00001-00257.

          23.    All documents supporting, rebutting, or otherwise relating to the

    allegations in Paragraph 31 of the Complaint that “AA cannot prove that it

    would have taken the same actions against Lt. Col. Patterson in the absence of

    his service, application for service or obligation for service on active duty in

    September 2015.”

          RESPONSE: Please see documents provided with this response, Bates

    Numbered Patterson_Caddy_00001-00593; Patterson_Knippa_00001-_00257.



                                                                           Page 6 of 11
Case 0:17-cv-60533-JEM Document 154-2 Entered on FLSD Docket 02/11/2019 Page 7 of 11



          24.    All documents supporting, rebutting, or otherwise relating to the

    allegations in Paragraph 32 of the Complaint that “AA’s denial to Lt. Col.

    Patterson employment and the benefits of employment, beginning immediately

    after he went on active duty in September 2015 and continuing into the

    present, has been willful so as to warrant an imposition of liquidated damages.”

          RESPONSE: Please see documents provided with this response, Bates

    Numbered Patterson_Caddy_00001-00593; Patterson_Knippa_00001-_00257.

          25.    All documents supporting, rebutting, or otherwise relating to the

    allegations in Paragraph 40 of the Complaint that Plaintiff “filing a USERRA

    complaint with the DOL, his initiating an investigation into AA’s adverse

    treatment of him and his exercising of his federally protected right to go onto

    active duty as an officer in the U.S. Army Reserve was a motivating factor” for

    American’s alleged actions set forth in subparts (a) - (g) of Paragraph 40 of the

    Complaint.

          RESPONSE: Documents that may be responsive to this request include

    those Bates Numbered Patterson_Caddy_00001-00593;

    Patterson_Knippa_00001-_00257.

          26.    All documents, including notes, that contain any recorded

    recollection, whether by you or any other person, concerning your acts or the

    alleged acts or omissions of American, regarding the claims and allegations in

    the Complaint.

          RESPONSE: Please see documents provided with this response, Bates

    Numbered Patterson_Caddy_00001-00593; Patterson_Knippa_00001-_00257.



                                                                         Page 7 of 11
Case 0:17-cv-60533-JEM Document 154-2 Entered on FLSD Docket 02/11/2019 Page 8 of 11



           27.    All notes created by Plaintiff of conversations referenced in the

    Complaint.

           RESPONSE: All responsive documents not subject to attorney-client

    privilege will be produced.

           28.    All journal, calendar, or diary entries of Plaintiff that concern or

    reference the claims and allegations in the Complaint.

           RESPONSE: All responsive documents not subject to attorney-client

    privilege will be produced.

           29.    All text messages sent or received by you that support, rebut, or

    reference the claims and allegations in the Complaint, other than text messages

    to or from your attorney in this litigation.

           RESPONSE: All responsive documents not subject to attorney-client

    privilege will be produced.

           30.    All text messages sent or received by you that concern or reference

    this litigation, other than text messages to or from your attorney in this

    litigation.

           RESPONSE: None.

           31.    All postings you have made to any website or social media network

    (including, but not limited to, Facebook, Twitter, Instagram, LinkedIn, or the

    like) that support, rebut, or reference the claims and allegations in the

    Complaint.

           RESPONSE: All responsive documents will be provided.




                                                                             Page 8 of 11
Case 0:17-cv-60533-JEM Document 154-2 Entered on FLSD Docket 02/11/2019 Page 9 of 11



          32.    All postings you have made to any website or social media network

    (including, but not limited to, Facebook, Twitter, Instagram, LinkedIn, or the

    like) that concern or reference this litigation.

          RESPONSE: None.

          33.    All documents that reference or relate to any source of income you

    have had, including employment (other than at American), from March 1, 2016

    to the present.

          RESPONSE: Please see documents provided with this response, Bates

    Numbered Patterson_00006-_00010.

          34.    All documents supporting, rebutting, or referencing any damages

    you allege to have sustained as a result of the conduct alleged in the

    Complaint.

          RESPONSE: Please see documents provided with this response, Bates

    Numbered Patterson_00006-_00010.

          35.    All documents, not produced in response to any of the foregoing

    requests, you reasonably anticipate you will introduce or otherwise use at any

    trial in this matter.

          RESPONSE:Please see documents provided with this response, Bates

    Numbered Patterson_Caddy_00001-00593; Patterson_Knippa_00001-_00257;

    Patterson_00001-00047.




                                                                        Page 9 of 11
Case 0:17-cv-60533-JEM Document 154-2 Entered on FLSD Docket 02/11/2019 Page 10 of
                                       11


                            CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing
   Plaintiff’s Response to Defendant’s First Request for Production has been
   furnished by Electronic Delivery this 9th day of September, 2017 on all counsel
   or parties of record on the Service List below.

                                              Respectfully Submitted,

                                              /s/ Isha Kochhar
                                              William R. Amlong
                                              Florida Bar No. 470228
                                              WRAmlong@TheAmlongFirm.com
                                              Karen Coolman Amlong
                                              Florida Bar No. 275565
                                              KAmlong@TheAmlongFirm.com
                                              Isha Kochhar
                                              Florida Bar No. 105294
                                              IKochhar@TheAmlongFirm.com
                                              AMLONG & AMLONG, P.A.
                                              Attorneys for Plaintiff
                                              500 Northeast Fourth Street
                                              Fort Lauderdale, Florida 33301
                                              (954) 462-1983




                                                                      Page 10 of 11
Case 0:17-cv-60533-JEM Document 154-2 Entered on FLSD Docket 02/11/2019 Page 11 of
                                       11


                                    Service List


   WILLIAM R. AMLONG                    MICHAEL A. HOLT
   Florida Bar No.: 470228              mholt@shb.com
   WRAmlong@TheAmlongFirm.com           SHOOK, HARDY & BACON, L.L.P
   KAREN COOLMAN AMLONG                 Miami Center, Suite 3200
   Florida Bar No.: 275564              201 South Biscayne Boulevard
   KAmlong@TheAmlongFirm.com            Miami, Florida 33131
   ISHA KOCHHAR                         Telephone (305) 358-5171
   Florida Bar No.: 105294              Facsimile (305) 358-7470
   Ikochhar@TheAmlongFirm.com
                                        MARK W. ROBERTSON
   AMLONG & AMLONG, P.A.                mrobertson@omm.com
   500 Northeast Fourth Street,         (Pro hac vice)
   Second Floor                         O’MELVENY & MYERS L.L.P
   Fort Lauderdale, Florida 33301       Times Square Tower
   (954) 462-1983                       7 Times Square
                                        New York, New York
   Attorneys for Plaintiff,             Telephone (212) 326-2000
   Rodney Scott Patterson               Facsimile (212) 326-2061

                                        TRISTAN MORALES
                                        tmorales@omm.com
                                        (Pro hac vice)
                                        O’MELVENY & MYERS L.L.P
                                        Times Square Tower
                                        1625 Eye Street, Northwest
                                        Washington, District of Columbia 20006
                                        Telephone (202) 383-5000
                                        Facsimile (202) 383-5414

                                        Attorneys for Defendant,
                                        American Airlines, Inc.




                                                                   Page 11 of 11
